DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-14 and 16-21 filed 12/17/2020 are allowed for the reasons set forth below. 

Re Claim 1: 
Campbell et al. US-PGPUB No. 2013/0222418 (hereinafter Campbell) teaches a method for overlaying a graphic on a portion of a media production during broadcast of the media production, the method comprising: 
Reading, by a computing entity comprising a processor and a memory, a graphic document comprising a graphic object encoding a graphic generated prior to the beginning of a broadcast of a media production, the graphic object comprising (1) at least one pre-production pathname indicating one of (a) a file, (b) a location within the file, or (c) both where a pre-production content item of the graphic is stored in a content database stored by the memory, (2) structure information for the graphic, (3) style information for the graphic, and (4) a pre-production raw color value of a pre-production pixel of the content item (
Campbell teaches at Paragraph 0060 that statistics settings are provided in the user interface 1050 for the user to select the statistics, the source of the statistics, the visual effects (color) of the statistics and/or other statistics settings and at Paragraph 0063 that the effects color setting and the effects position setting may be utilized to provide production features to the halftime programming that is provided for the event. 
It is noted that the effects color setting is provided to change a raw color value of a pixel of the game statistics such as those shown in 1452 of FIG. 14 and 1554 of FIG. 15 as the game statistics is updated since Campbell teaches at Paragraph 0045 the performance portal may be configured to automatically utilize information from the social network in the production and/or update information on the social network as a result of the production and at Paragraph 0070 that this information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network (database) and the production computing device 102 can send an update to Ed Harkin’s performance statistics on the performance social and the viewer that accesses Ed Harkin’s profile on the performance social network can see up-to-date performance statistics on the performance social network. 
Campbell teaches at Paragraph 0055 that the user interface 950 for editing a pre-game production template includes a colors options 952….the colors option 952…may define the presentation of in-game graphics of statistics and/or other data. 
Campbell thus teaches that the rendering module compares the raw color value of the pixel of the content item (statistics) to a corresponding raw color value within the effect color setting associated with a stored statistics in the production template and renders the statistics. 
Campbell teaches at Paragraph 0056 that the data option 958 may be configured to provide options for the production computing device user to determine what types of data may be utilized. The data options 958 may include one or more sources (such as the performance social network, a statistical database, etc.)…The data option 958 may be utilized to specifically identify a feature person, group and/or subject for the pre-game statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings). 

The prior art references do not anticipate or suggest the new claim limitation of “accessing, by the computing entity, a production-time content item from the content database based at least in part on the at least one pre-production pathname; extracting, by the computing entity, a production-time raw color value for a production time pixel of the production-time content item; determining, by the computing entity and based at least in part on a comparison of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613